UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 11-K [ X]ANNUAL REPORT PURSUANT TO SECTION 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended:December 31, 2009 OR []TRANSITION REPORT PURSUANT TO SECTION 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to 000-22537-01 (Commission File Number) NATIONAL PENN BANCSHARES, INC. CAPITAL ACCUMULATION PLAN (Full title of the plan) NATIONAL PENN BANCSHARES, INC. P. O. Box 547 Philadelphia and Reading Avenues, Boyertown, PA19512 (Name of issuer of the securities held pursuant to the plan and the address of its principal executive office) Notices and communications from the Securities and Exchange Commission relating to this Report should be forwarded to: National Penn Bancshares, Inc. Philadelphia and Reading Avenues Boyertown, Pennsylvania19512 Attention:Michael J. Hughes Chief Financial Officer With copies to: H. Anderson Ellsworth, Esquire Executive Vice President and Securities Counsel National Penn Bank P. O. Box 547 Boyertown, Pennsylvania19512 1 NATIONAL PENN BANCSHARES, INC. CAPITAL ACCUMULATION PLAN FORM 11-K TABLE OF CONTENTS Page Report of Independent Registered Public Accounting Firm 3 Financial Statements: Statements of Net Assets Available for Benefits 4 Statement of Changes in Net Assets Available for Benefits 4 Notes to Financial Statements 5 Supplemental Information 14 Signatures 15 Exhibit 23: Consent of Independent Registered Public Accounting Firm 16 2 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Participants and Administrative Committee National Penn Bancshares, Inc. Capital Accumulation Plan We have audited the accompanying statements of net assets available for benefits of the National Penn Bancshares, Inc. Capital Accumulation Plan (the “Plan”) as of December31, 2009 and 2008, and the related statement of changes in net assets available for benefits for the year ended December 31, 2009.These financial statements are the responsibility of the Plan Administrator.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Plan is not required to have, nor were we engaged to perform an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan’s internal control over financial reporting.Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the National Penn Bancshares, Inc. Capital Accumulation Plan as of December 31, 2009 and 2008, and the changes in net assets available for benefits for the year ended December 31, 2009, in conformity with accounting principles generally accepted in the United States of America. Our audits were conducted for the purpose of forming an opinion on the basic financial statements taken as a whole.The supplemental Schedule of Assets (Held at End of Year) is presented for the purpose of additional analysis and is not a required part of the basic financial statements, but is supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.This supplemental schedule has been subjected to the auditing procedures applied in the audits of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. /s/ GRANT THORNTON LLP Philadelphia, Pennsylvania June 29, 2010 3 NATIONAL PENN BANCSHARES, INC. CAPITAL ACCUMULATION PLAN FINANCIAL STATEMENTS STATEMENTS OF NET ASSETS AVAILABLE FOR BENEFITS December 31, ASSETS Investments at fair value $ $ Employer contributions receivable Employee contributions receivable Total assets LIABILITIES Other Total liabilities Net assets available for plan benefits $ $ The accompanying notes are an integral part of this statement. STATEMENT OF CHANGES IN NET ASSETS AVAILABLE FOR BENEFITS Additions to net assets Year Ended December 31, 2009 Investment income Net appreciation in fair value of investments $ Interest and dividend income Total investment income Contributions: Employer Participants Rollovers Total contributions Total additions Deductions from net assets Benefits paid to participants Other Total deductions Net increase Net assets available for plan benefits beginning of year Net assets available for plan benefits end of year $ The accompanying notes are an integral part of this statement. 4 NATIONAL PENN BANCSHARES, INC. CAPITAL ACCUMULATION PLAN NOTES TO FINANCIAL STATEMENTS December 31, 2009 and 2008 NOTE A – DESCRIPTION OF THE PLAN The Plan is a defined contribution plan covering substantially all employees of National Penn Bancshares, Inc. and its direct and indirect subsidiaries with employees (collectively, the “Company”).It is subject to the provisions of the Employee Retirement Income Security Act of 1974 (“ERISA”).National Penn Bancshares, Inc. is the Plan Administrator and Prudential Retirement Services is the Directed Record-Keeper of the Plan. The following description of the National Penn Bancshares, Inc. Capital Accumulation Plan (the “Plan”) provides only general information.Participants should refer to the Plan document for a more complete description of the Plan’s provisions. 1.General Effective January 1, 2008, the Plan was amended to include a Roth contribution alternative.Under this alternative, a participant makes contributions with after-tax dollars, and distributions at retirement are generally tax-free. On January 1, 2009, the Plan was amended to designate persons eligible for participation in the Plan on the first day of the month following 30 days of employment, and to define that for newly-eligible employees, enrollment at 3% of base compensation will be automatic, subject to an “opt-out” procedure. 2.Contributions Participants may make contributions of 1% to 84% of eligible pretax compensation, as defined in the Plan, subject to applicable limits under the Internal Revenue Code.Participants who have attained the age of 50 before the end of the Plan year are eligible to make catch-up contributions.Participants may also roll-over amounts representing distributions from other qualified defined benefit or defined contribution plans.Participants direct the investment of their contributions into various investment options offered by the Plan.The Plan currently offers 9 mutual funds, 3 pooled separate accounts, a guaranteed income fund, a self-directed brokerage account and Company common stock as investment options for participants.Under the self-directed brokerage option, participants may direct investments from holdings already in the plan to any listed stock or mutual fund.The Company makes a matching contribution to the Plan equal to 50% of a participant’s salary reduction contribution up to a maximum of 7% of eligible pretax compensation for the Plan year.The matching contribution is made in cash and is invested based upon each participant’s investment elections. The Plan also permits a discretionary profit sharing contribution to be allocated to employees based upon an award schedule which is approved annually by the Compensation Committee of the Board of Directors based upon the Company’s achievement of certain financial targets. 3.Participant Accounts Each participant’s account is credited with the participant’s contributions and allocations of (a) the Company’s contributions and (b) Plan net earnings and charged with an allocation of administrative expenses, if applicable.The benefits to which a participant is entitled are the benefits that can be provided from the participants’ vested accounts. 4.Vesting Participants are 100% vested in their accounts derived from salary reduction contributions.Vesting in accounts derived from Company contributions is based on years of service.Participants are vested at a rate of 25% for each of the first two years of service and 50% for the third year of service.A participant is 100% vested after three years of credited service. 5 NATIONAL PENN BANCSHARES, INC. CAPITAL ACCUMULATION PLAN NOTES TO FINANCIAL STATEMENTS December 31, 2009 and 2008 NOTE A – DESCRIPTION OF THE PLAN – Continued 5.Payment of Benefits On termination of service, benefits are payable in a lump sum equal to the value of the participant’s account.If a participant’s employment with the Company is terminated for any reason other than death, disability or retirement and their account balance is in excess of $1,000 anddoes not exceed $5,000, the Plan will automatically transfer the distribution to an individual retirement plan. If the account balance is greater than $5,000, the participant has the option of receiving a lump-sum payment or maintaining the account balance with the Plan for an annual fee. If a participant's account balance is less than $1,000 upon termination, a distribution of the participant's account may be made automatically in single lump-sum cash distribution. 6.Participant Loans Participants may borrow from their 401(k) accounts a minimum of $1,000 up to a maximum of the lesser of $50,000 or 50% of their 401(k) account balance.Loan terms range to a maximum of 5 years and can extend for up to a 15-year period if used for the purchase of a primary residence.Loans to participants are secured by the balance in the participants’ account.Interest rates are fixed at the time of borrowing at the current prime rate plus 2% and ranged from 5.00% to 10.25% at December 31, 2009.Principal and interest are paid ratably through biweekly payroll deductions. 7.Forfeited Accounts Forfeiture of terminated participants’ non-vested accounts are used to reduce administrative expenses of the Plan, and then used to reduce Company contributions.For the period ending December 31, 2009 and December 31, 2008, forfeited non-vested amounts totaled approximately $101,870 and $177,000, respectively. From the forfeited non-vested accounts, the Plan and the Company paid $31,667 for administrative expenses during 2009 and employer contributions were minimally reduced. NOTE B – SUMMARY OF ACCOUNTING POLICIES A summary of the Plan’s significant accounting policies consistently applied in the preparation of the accompanying financial statements follows. 1.Basis of Accounting and Use of Estimates The accompanying financial statements have been prepared using the accounting principles generally accepted in the United States of America (“GAAP”). The preparation of financial statements, in conformity with GAAP, requires management to make estimates and assumptions that affect the amounts reported in the financial statements and the accompanying notes.Actual results could differ from those estimates. Investment contracts held by a defined-contribution plan are required to be reported at fair value.However, contract value is the relevant measurement attribute for that portion of the net assets available for benefits of a defined-contribution plan attributable to fully benefit-responsive investment contracts because contract value is the amount participants would receive if they were to initiate permitted transactions under the terms of the plan.The Statement of Net Assets Available for Benefits presents the fair value of the investment contracts as well as the adjustment of the fully benefit-responsive investment contracts from fair value to contract value.The Statement of Changes in Net Assets Available for Benefits is prepared on a contract value basis. 6 NATIONAL PENN BANCSHARES, INC. CAPITAL ACCUMULATION PLAN NOTES TO FINANCIAL STATEMENTS December 31, 2009 and 2008 NOTE B – SUMMARY OF ACCOUNTING POLICIES – Continued 2.Cash and Cash Equivalents The Plan considers all highly liquid investments purchased with original maturities of three months or less to be cash equivalents. 3.Investment Valuation and Income Recognition The Plan’s investments are stated at fair value.Shares of registered investment companies are valued at quoted market prices, which represent the net asset value of shares held by the Plan at year-end.Interests in common/collective trust funds are stated at estimated fair value as provided by the trustee.National Penn Bancshares, Inc. common stock is valued at its quoted market price.Participant loans are valued at amortized cost, which approximates fair value. The change in fair value of assets during the year is measured by the difference between the fair value at year-end and the fair value at the beginning of the year and is reflected in the statements of changes in net assets available for benefits as net appreciation in fair value of investments. The purchases and sales of securities are recorded on a trade-date basis.Interest income is recorded on the accrual basis.Dividends are recorded on the ex-dividend date. 4.Payment of Benefits Benefits are recorded when paid. 5.Risks and Uncertainties The Plan invests in various investment securities.Investment securities are exposed to various risks such as interest rate, market and credit risks.Due to the level of risk associated with certain investment securities, it is at least reasonably possible that changes in the values of investment securities will occur in the near term and that such changes could materially affect participants’ account balances and the amounts reported in the statement of net assets available for benefits.As of December 31, 2009 and 2008, 11% and 24%, respectively, of the Plan’s assets were invested in the common stock of National Penn Bancshares, Inc. (quoted market price of $5.79 and $14.51 per share, respectively).As of June 15, 2010, the market price of National Penn Bancshares, Inc. stock was $6.59. 6.Recent Accounting Pronouncements During the year, the Plan adopted new accounting guidance which (i) provided additional guidance for estimating fair value when the volume and level of activity for the asset or liability have significantly decreased, (ii) provided guidance on identifying circumstances that indicate a transaction is not orderly, (iii) permitted, as a practical expedient, entities to measure the fair value of certain investments based on the net asset value per share and (iv) expanded the required disclosures about fair value measurements. The adoption of this guidance did not have a material effect on the Plan’s net assets available for benefits or the changes in net assets available for benefits. 7 NATIONAL PENN BANCSHARES, INC. CAPITAL ACCUMULATION PLAN NOTES TO FINANCIAL STATEMENTS December 31, 2009 and 2008 NOTE C – INVESTMENTS AND FAIR VALUE MEASUREMENTS The following table presents the fair value of investments representing 5% or more of the Plan’s net assets at December 31, 2009 and 2008: December 31, Investments, at fair value Pacific Investment Management Co LLC $ $ Allianz Global Inv Fund Management LLC - National Penn Bancshares, Inc. Common Stock Quantitative Management Assoc-Dryden S&P 500 Index Fund Capital Research and Management Company - Growth - Capital Research and Management Company - Blended - Growth Fund of America R4 - Capital Research and Management Co - Income Fund - Victory Capital Management - Special Value Munder Capital Management International Stock Blend - Capital Research and Management Co - Large Growth - LSV Asset Management - Large Cap Value - For the year ended December 31, 2009, the Plan’s investments (including realized and unrealized gains and losses) appreciated (depreciated) in value as follows: Registered investment companies $ Pooled separate accounts National Penn Bancshares Inc. ) Net appreciation in fair value of investments $ In general, fair value is an exit price, representing the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants.Accounting guidelines establish a fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value.The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements).The three levels of the fair value hierarchy are described below: Basis of Fair Value Measurement: Level 1 –Unadjusted quoted prices in active markets that are accessible at the measurement date for identical unrestricted assets or liabilities; Level 2 – Quoted prices in markets that are not active or inputs that are observable, either directly or indirectly, for substantially the full term of the asset or liability; Level 3 – Prices or valuation techniques that require inputs are both significant to the fair value measurement and unobservable (i.e., supported by little or no market activity). 8 NATIONAL PENN BANCSHARES, INC. CAPITAL ACCUMULATION PLAN NOTES TO FINANCIAL STATEMENTS December 31, 2009 and 2008 NOTE C – INVESTMENTS AND FAIR VALUE MEASUREMENTS – Continued A financial instrument’s level within the fair value hierarchy is based on the lowest level of input that is significant to the fair value measurement. The following is a description of the Plan’s valuation methodologies used for the investments measured at fair value, including the general classification of such instruments pursuant to the valuation hierarchy. The methods described may produce a fair value calculation that may not be indicative of net realizable value or reflective of future fair values. Furthermore, although the Plan believes its valuation methods are appropriate and consistent with other market participants, the use of different methodologies or assumptions to determine the fair value of certain financial instruments could result in a different fair value measurement at the reporting date. Registered investment companies The shares of registered investment companies are valued at the net asset value (NAV) of shares held by the Plan at year end. Because the inputs to these assets are unadjusted quoted prices in an active market, the measurements are classified as Level 1 investments. Common/collective trust funds/pooled separate accounts Common/collective trust funds (“CCTs”) and pooled separate accounts (“PSAs”) are composed of a non-benefit-responsive investment fund and fully benefit-responsive investment contracts and are classified as Level 2 investments. Investment in the non-benefit-responsive investment fund is valued based upon the quoted redemption value of units owned by the Plan at year end. The fair value of fully benefit-responsive investment contracts is calculated using a discounted cash flow model which considers recent fee bids as determined by recognized dealers, discount rate and the duration of the underlying portfolio securities. CCTs and PSAs are not available in an exchange and active market,however, the fair value is determined based on the underlying investments as traded in an exchange and active market. Common stocks National Penn Bancshares common stock and common stocks held in participant-directed brokerage accounts are stated at fair value as quoted on a recognized securities exchange and are valued at the last reported sales price on the last business day of the Plan year and are classified as Level 1 investments. 9 NATIONAL PENN BANCSHARES, INC. CAPITAL ACCUMULATION PLAN NOTES TO FINANCIAL STATEMENTS December 31, 2009 and 2008 NOTE C – INVESTMENTS AND FAIR VALUE MEASUREMENTS – Continued Participant loans Participant loans are valued at their outstanding balances, which approximate fair value and are classified as Level 3 investments. The following table sets forth the Company’s financial assets that were recorded at fair values on a recurring basis by level within the fair value hierarchy. Quoted Prices Significant in Active Other Significant Markets for Observable Unobservable Identical Assets Inputs Inputs December 31, 2009 (Level 1) (Level 2) (Level 3) Registered investment companies: Growth funds $ $
